DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 65-74 in the reply filed on 6/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 80 and 81 are indefinite because they do not recite any particular units of molecular weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 65-67, 72-73, and 79-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura US 2016/0379817 in view of Scantlin, “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane”.
Regarding claim 65, 72-73, and 79-81 Okamura discloses a Si-containing film forming composition (composition forms film comprising Si; paragraph [0064]) comprising a catalyst (basic compound as catalyst; paragraph [0046]) and a N-H free, C-free, and Si-rich perhydropolysilazane having a molecular weight ranging from approximately 332 dalton to approximately 100,000 dalton (molecular weight of below 3,500; paragraph [0044]) and comprising N-H free repeating units (PHPS polymer with repeat unit of (-SiH2N<) with terminal units of SiH3 (no N-H moiety); paragraph (0020); formulae 1b and 1g). However, Okamura does not disclose the repeating units having the formula [-N(SiH3)x(SiH2-)y], wherein x=0, 1, or 2 and y= 0, 1, or 2 with x+y=2; and x= 0, 1 or 2 and y=1, 2, or 3 with x+y=3. 
Scantlin discloses repeating units having the formula [-N(SiH3)x(SiH2-)y], wherein x=0, 1, or 2 and y= 0, 1, or 2 with xty=2; and x= 0, 1 or 2 and y=1, 2, or 3 with x+y=3 (polymer of (SIH2NR)n with R = SiH3, which is N-H free and C-free, and Si-rich; table 1, Expt 3; formula 3). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamura to include the polymer of Scantlin, because the polymer of Scantlin is a specific structure from within a large group of possibilities described by Okamura (PHPS polymer with repeat unit of (-SiH2N<) with terminal units of SiIH3, which describes the structure of Scantlin as well other variations; paragraph [0020]; formulae 1b and 1g).
Regarding claim 66, Scantlin discloses a N-H free, C-free, and Si-rich perhydropolysilazane (polymer of (SiH2NR)n with R =SiH3, which is N-H free and C-free, and Si-rich; table 1, Expt 3; formula 3) has a Si:N ratio ranging from approximately 1.5:1 to approximately 2.5:1 (polymer of (SiH2NR)n with R = SiH3, equating to a Si:N ratio of roughly 2; table 1, Expt 3; formula 3). 
Regarding claim 67, Scantlin discloses wherein the N-H free, C-free, and Si-rich perhydropolysilazane has no-Si(-)(H)-(polymer of (SiH2NR)n with R = SiH3, which has no Si-H groups; table 1, Expt 3; formula 3) and a SiH2:SiH3 ratio ranging from approximately 1 to approximately 5 (for a repeat unit of (SiH2NR)n with R = SiH3, each unit, as well as the whole, has a SiH2:SiH3 ratio of 1; table 1, Expt 3; formula 3).
Claims 68, and 70-71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura US 2016/0379817 in view of Scantlin, “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane” as applied to claim 65 above, and further in view of Hauser, “Processing and magnetic properties of metal-containing SiCN ceramic micro-and nano-composites”.
Regarding claim 68, Okamura and Scantlin, in combination, disclose the Si-containing film forming composition of claim 65. However, they do not disclose wherein the catalyst is a desilylative coupling catalyst. Hauser discloses wherein the catalyst is a desilylative coupling catalyst (Co2(CO)8 (desilylative coupling catalyst, see claims 9-11); abstract). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamura to include the catalyst of Hauser, as it is taught by Hauser that the inclusion of metals in ceramic materials is advantageous (metal in ceramic has materials science and electronics advantages; page 4042, second column, second paragraph).
Regarding claim 70, Hauser discloses wherein the catalyst is a metal carbonyl or a metal carbonyl containing molecule, the metal being selected from Co, Ni, Ru, Fe, Rh, Os (Co2(CO)8 (metal carbonyl); abstract). 
Regarding claim 71, Hauser discloses wherein the catalyst is Co2(CO)8 (Co2(CO)8; abstract). 
Claims 68 and 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura US 2016/0379817 in view of Scantlin, “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane” as applied to claim 65 above, and further in view of Niebylski US 5208284.
Regarding claim 68, Okamura and Scantlin, in combination, disclose the Si-containing film forming composition of claim 65. However, Okumura does not disclose wherein the catalyst is a dehydrocoupling catalyst. Niebylski discloses wherein a catalyst is a dehydrocoupling catalyst (tetrakis (dialkylamino) group IV metal (dehydrocoupling catalyst, see applicant claim 8); column 1, lines 47-57). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okumura to include the catalyst of Niebylski, as it is taught by Niebylski to provide a buffer layer (composition forms buffer layer; column 1, lines 42-4).
 Regarding claim 69, Niebylski discloses wherein the catalyst has the formula ML4, with M being a Group IV element and each L independently being NR2 with R, being H, a C1-C4 hydrocarbon, or a trialkylsilyl group (tetrakis (dialkylamino) group IV metal with 1-6 carbons per alkyl group; column 1, lines 47-57; column 2, lines 10-15).
Claims 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura US 2016/0379817 in view of Scantlin, “The Borane-Catalyzed Condensation of Trisilazane and N-Methyldisilazane” as applied to claim 65 above, and further in view of Hirota US 2010/0184268.
Regarding claim 74, Okamura and Scantlin, in combination disclose the Si-containing film forming composition of claim 65. However, Okamura does not disclose wherein the polysilane has the formula Si(x)H(2x+2), wherein x ranges from approximately 4 to approximately 50, preferably from approximately 10 to approximately 40, and more preferably from approximately 15 to approximately 30. 
Hirota discloses wherein a polysilane has the formula Si(x)H(2x+2), wherein x ranges from approximately 4 to approximately 50, preferably from approximately 10 to approximately 40, and more preferably from approximately 15 to approximately 30 ((Si)n(R)2n+2, where R is H, and n is from 5-100; paragraph [0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Okamura to include the polysilane of Hirota, as it is taught by Okamura that polysilanes can be used to form films (polysilanes to form films; paragraph [0004)).
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Okamura and Scantilin does not render claim 65 obvious because Okamura teaches away from generating larger chains having an exclusive repeat unit structure. Applicant points to the paragraph [0025] of Okamura to show that the product of Okamura tends to be a branched structure instead of a chain structure. In response, the obviousness rejection of Okamura and Scantlin does not assert that the combined structure would be a large chain having an exclusive repeat unit structure. Rather the rejection merely states that it would have been obvious to use the polymer of Scantilin in the process of Okamura because it was within the scope of polymers described in Okamura (Paragraph [0020]). The technical aspect of Okamura being branched structure is not relevant the rejection of Okamura in view of Scantilin. Moreover, the claims do not require any particular structure (branch or chain) in the product. 
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731